Citation Nr: 0002367	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  93-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
sacrum/coccyx injury.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from November 1981 to 
August 1987.

The current appeal arose from an April 1992 rating decision 
of the Department of Veterans Affairs VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to an 
evaluation in excess of 10 percent for a sacrum/coccyx 
injury.

The Board of Veterans' Appeals (Board) initially remanded the 
case to the RO for further development in November 1994.  In 
April 1997 the Board again remanded the case to the RO for 
further development to include accomplishment of an 
examination by an orthopedic surgeon.  The veteran was 
examined by VA; however, the examination was not by an 
orthopedic surgeon, and he was rescheduled for such an 
examination.  The veteran failed to report for the 
examination.  He requested that action on other issues he has 
raised in the record be deferred pending appellate review of 
his claim for an increased evaluation of his low back 
disability, and in this regard has requested that his case be 
returned to the Board.

In September 1998 the RO continued the denial of entitlement 
to an evaluation in excess of 10 percent for the appellant's 
sacrum/coccyx injury.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The sacrum/coccyx injury is productive of disablement 
compatible with not more than characteristic pain on motion.

2.  X-ray findings of anterior wedging of L1 reported as a 
residual of trauma in service is compatible with demonstrable 
deformity of a vertebral body.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a sacrum/coccyx injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5294, 5295 (1999).

2.  The criteria for a 10 percent evaluation for anterior 
wedging of L1 have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran fell down stairs in March 1987.  Examination 
disclosed a tender lower sacral area with a small superficial 
abrasion at the right of the verge.  There was mild coccygeal 
tenderness.  The examination impression was contusion of the 
sacrum/coccyx.  A May 1987 x-ray of the lumbosacral spine was 
interpreted as normal.  

An October 1987 VA medical examination report shows the 
veteran related a history of having fallen downstairs in 
March 1987 while carrying heavy items like desks and filing 
cases.  Radiographic study disclosed a wedging of L1.  
Whether that was due to this particular fall or whether it 
was an old injury was not completely clear.  The pain 
radiated down both legs and was not aggravated with sneezing 
or coughing.  He was using a transcutaneous electrical nerve 
stimulating (TENS) unit which was somewhat effective.  A 
chiropractor seemed to help him.  When he had pain he could 
not bend, or lift heavy items.

On examination back pain was located over L4-L5.  There was 
some tenderness on percussion over L1, but that did not hurt 
him on range of motion.  The range of motion was normal 
throughout except for the area over L5-S1.  Forward flexion 
was to 90 degrees.  Extension backward was to 35 degrees.  
The veteran started to feel uncomfortable.  Lateral flexion 
to the left and right was to 40 degrees with "being 
uncomfortable" over the area.  Rotation was to 35 degrees, 
left or right with a feeling of being uncomfortable.  There 
was no particular pain as such.  Straight leg raising 
bilaterally was to 90 degrees without tenderness.  
Neurologically he was intact without any abnormal reflexes.  
The pertinent examination diagnosis was low back pain of 
first degree.  Radiographic study was reported as normal.


In January 1988 the RO issued a rating decision wherein it 
reported the veteran had fallen in service and sustained a 
contusion to the sacrum and coccyx with a resulting L1 wedge 
fracture.  Service connection was granted for a sacrum/coccyx 
injury with assignment of a 10 percent evaluation under 
Diagnostic Code 5294.

Obtained in connection with the current claim for an 
evaluation in excess of 10 percent for a sacrum/coccyx injury 
was a substantial quantity of VA medical treatment reports 
dated during the 1990's primarily referable to unrelated 
disabilities.

VA conducted a general medical examination of the veteran in 
October 1995.  It was reported that he had been working since 
1991.  Currently he was employed answering the telephone by 
the Social Security Administration (SSA).  No complaints 
referable to the low back were elicited on examination.  The 
musculoskeletal system was reported as normal in general, and 
no abnormalities of the low back were ascertained on clinical 
inspection.  No pertinent diagnosis was provided.

VA conducted an orthopedic examination of the veteran in 
March 1995.  He was reported as currently employed by the SSA 
doing mostly desk work.  He was taking Motrin and Tylenol for 
low back pain.  His back problems were said to have begun in 
1986 or 1987 when a radiographic study disclosed an L1 
compression fracture.  Since then he had had pain in his 
lower back region.  Occasionally it went down his legs; 
however, this was not a major problem.  He did not have any 
tingling or numbness in his legs which he felt was due to his 
lumbar spine, but there was a diabetic neuropathy (service 
connection has been granted for diabetes mellitus evaluated 
as 40 percent disabling).

The veteran reported he had no weakness in his lower 
extremities.  He had used a TENS unit for pain relief.  This 
had not helped him considerably.  He had had pain nearly 
every day since his accident.  He stated it was slowly 
getting worse.  

Forward flexion of the lumbar spine was to 90 degrees.  
Extension was to 90 degrees. Lateral rotation was to 40 
degrees.  Lateral bend was to 35 degrees.  There was normal 
5/5 strength in the lower extremities, including hip flexion, 
hip abduction, hip adduction, quadriceps, hamstrings, 
gastrosoleus, tibialis and extensor hallucis longus.  There 
was normal sensation from the L1 through the S1 distribution 
to light touch.  Straight leg test bilaterally was normal.  
The examination diagnosis was status post L1 compression 
fracture with low back pain.  X-ray studies disclosed a minor 
congenital variation involving the body of L1 versus an old 
compression fracture involving the superior end plate.

VA conducted a special neurological examination of the 
veteran in April 1995.  He reported a history of a fall down 
stairs in a housing unit in 1987.  Over the course of time 
the low back pain had remained localized and had not 
radiated.  It essentially remained unchanged over the course 
of the last few years.  Pertinent clinical findings obtained 
on examination show posture and gait were normal with good 
coordination.  On gross and general examination there were no 
anatomic disfigurements or obvious impairment.  The back was 
straight and nontender except to percussion over the L4 area 
localized to the lower back.  

Tendon reflexes were 1+ bilaterally symmetrical at all 
levels.  There was normal sensory examination in the hands 
and feet.  Vibration and position sense were normal.  Muscle 
testing in all major muscle groups was full and symmetrical.  
On special tests of straight leg raising there was no 
impairment or apparent pain.  The clinical assessment shows 
the veteran's neurologic complaints revolved around chronic 
back pain which had been stable since 1987 and not causing 
any neurologic deficits.  He was somewhat limited by 
subjective pain from prolonged sitting, but there was no 
evidence of significant neurological impairment.  The 
examining physician noted that general limitations and 
caution should be recommended for those people with a history 
of chronic lower back pain and a history of lower back 
injuries.  This included limitations on lifting.

VA conducted a special orthopedic examination of the veteran 
in June 1998.  He was reported to be a SSA personnel worker.  
He was reported to have fallen on his tail bone while going 
downstairs in the housing area at Fort Lewis in 1985.  There 
was no fracture.  He had had chiropractic treatment without 
relief.  About seven years prior he was prescribed a TENS 
unit which gave him relief for the moment, but stopped 
relieving the problem as soon as he removed it.  He had been 
taking two Motrin per day for many years.  He did not want to 
continue taking the drug.  He wanted relief.  He described a 
pushing type pain in the coccyx and into the sacrum.  It was 
almost constant.  He moved to relieve it.  It did not wake 
him up at night, but it was much worse in the morning upon 
awakening.

Walking, sitting, and bicycling were said to aggravate his 
low back pain.  There was no numbness or weakness of the 
lower extremities associated with pain.  There was no change 
in bowel or bladder function in conjunction with the pain.  
The veteran was last treated by VA two months earlier.  He 
was frustrated because once again he was told to take Motrin.  

On examination there was a moderate amount of pain over the 
coccyx.  The coccyx felt slightly bent forward, more than its 
normal position.  This was difficult to determine precisely.  
There was tenderness of a lesser intensity over the body of 
the sacrum in the midline.  There was no lumbar tenderness.  
Flexion was to 90 degrees.  Extension was to 30 degrees.  
Side bend was to 35 degrees left and right.  Rotation was to 
45 degrees left and right.  Deep tendon reflexes were 1+ and 
symmetrical.  There was no atrophy, numbness, or weakness of 
the lower extremities.  The examination assessment was 
chronic sacral and coccygeal pain secondary to injury.

The examiner reviewed the claims file and noted that the 
remand directive specified examination of the veteran by an 
orthopedic surgeon.  The veteran was scheduled for such an 
examination; however, he failed to report for the 
examination.  


The examiner reviewed the record and noted that a March 1987 
x-ray had revealed mild anterior wedging of L1 of unknown 
duration.  The sacrum and coccyx were noted to be normal.  
Additional x-ray study in March 1987 noted slight anterior 
wedging at L1.  A May 1987 x-ray disclosed a normal lumbar 
spine.  

The examiner noted he would address the inquiries in the 
remand.  With respect to weakness against resistance, he 
noted this did not apply as the area did not move.  There was 
no excess fatigability, just pain.  As the area did not move, 
incoordination did not apply.  There was no painful motion as 
the area did not move.  The examiner noted he could offer no 
opinion as to additional limits on functional ability during 
flare-ups, or additional degrees of limitation of motion 
during flare-ups as limitation of motion did not apply.


Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent as far as can be practically determined the average 
impairment in earning capacity resulting from disease and 
injuries incurred in or aggravated during military service 
and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvements, and a rating is to 
be assigned for limited motion, nerve paralysis.  A 60 
percent evaluation may be assigned without cord involvement; 
abnormal mobility requiring neck brace (jury mast).  In other 
cases a rating is to be assigned with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  38 C.F.R. § 4.71a; Diagnostic Code 5285.

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 40 percent evaluation may be assigned for severe limitation 
of motion of the lumbar spine.  A 20 percent evaluation may 
be assigned for moderate limitation of motion of the lumbar 
spine.  A 10 percent evaluation may be assigned for slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a; 
Diagnostic Code 5292.

A 60 percent evaluation may be assigned for pronounced 
intervertebral disc syndrome, 40 percent when severe, 20 
percent when moderate, 10 percent when mild, and 0 percent 
when postoperative, cured.  38 C.F.R. § 4.71a; Diagnostic 
Code 5293.

Sacro-iliac injury and weakness is rated as for lumbosacral 
strain.  38 C.F.R. § 4.71a; Diagnostic Code 5294.

A 40 percent evaluation may be assigned for severe 
lumbosacral strain.  A 20 percent evaluation may be assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion.  A 10 percent 
evaluation may be assigned for lumbosacral strain with 
characteristic pain on motion.  A noncompensable evaluation 
may be assigned for lumbosacral strain with slight subjective 
symptoms only.  38 C.F.R. § 4.71a; Diagnostic Code 5295.

The United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  



In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative (traumatic) arthritis is established 
by x-ray evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the Diagnostic 
Code or Codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
f the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.49 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his sacrum/coccyx 
injury is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

As the Board noted earlier, the veteran's case has been 
remanded twice to the RO for further development and 
adjudicative actions.  The Board most recently specified that 
the veteran be examined by an orthopedic surgeon; however, 
this directive was not followed.  The examiner who did 
conduct the examination of the veteran, in response to the 
Board's remand directive, scheduled the veteran for an 
examination by an orthopedic surgeon.  However, the veteran 
without explanation failed to report for such an examination.  

The veteran's failure to report for the examination is not, 
in the opinion of the Board, fatal to his claim.  In this 
regard, the Board notes that the examination which was 
conducted was totally responsive to the directives of the 
Board's remand, although it was not conducted by an 
orthopedic specialist.  Earlier examination on file conducted 
in connection with the current appeal was also informative.  
The substantial quantity of VA treatment reports obtained in 
connection with the current claim for increase are also 
helpful.  Overall, the Board is of the opinion that the 
record, as presently constituted, is sufficiently complete 
upon which to consider this appeal which is nearly ten years 
old.  Remand of the case again to the RO would serve no 
useful purpose.  The Board finds that adjudication of the 
veteran's appeal at this time would better serve the 
veteran's interests.


The record shows that the RO has rated the veteran's 
sacrum/coccyx injury as 10 percent disabling under Diagnostic 
Code 5294, as for lumbosacral strain which is rated under 
Diagnostic Code 5295.  The current 10 percent evaluation 
contemplates characteristic pain on motion.  The next higher 
evaluation under this Code requires muscle spasm on extreme 
forward bending with loss of lateral spine motion, neither of 
which has been shown on the medical documentation to date.  
Accordingly, an increased evaluation under this Diagnostic 
Code for lumbosacral strain is not warranted.

An increased evaluation for the appellant's sacrum/coccyx 
injury may be considered under Diagnostic Code 5292 which 
provides for a 20 percent evaluation for moderate limitation 
of motion; however, the VA examination reports on file are 
negative for moderate limitation of motion.  Under Diagnostic 
Code 5293 a 20 percent evaluation may be assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
Service connection has not been granted for intervertebral 
disc syndrome, and such disorder has not otherwise been 
associated with the service-connected disability of the low 
back, much less been shown by the evidentiary record.

Additional Diagnostic Codes for consideration are 5289 and 
5285.  As ankylosis of the lumbar spine is not a clinical 
feature of the service-connected disability of the low back, 
an increased evaluation may not be assigned on this basis.  
The veteran does not have residuals of a vertebral fracture, 
thereby precluding a 60 or 100 percent evaluation under 
Diagnostic Code 5285.  However, the RO previously conceded a 
compression fracture or wedging of the L1 as a reflection of 
traumatic injury sustained by the veteran in his service 
reported accidental fall.  A compression fracture or wedging 
reported on radiographic study is analogous to a vertebral 
deformity warranting assignment of a 10 percent evaluation 
under diagnostic code 5285.



The Diagnostic Codes pertinent to rating the veteran's low 
back disability contemplate limitation of motion; therefore, 
consideration of functional loss due to pain, etc., pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.59 is warranted.  The June 1998 
VA examiner considered these criteria and advised that the 
veteran did not have excess fatigability, just pain.  As the 
sacrococcygeal area was noted by the examiner as not moving, 
incoordination, painful motion, and limitation on functional 
ability were found to not be applicable in the veteran's 
case.  Also, service connection has not been granted for 
arthritis as part and parcel of the service-connected 
disability of the low back, a disorder not otherwise shown on 
x-ray.  Accordingly, there is no basis upon which to 
predicate an increased evaluation pursuant to the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO not only provided the 
veteran the criteria for assignment of an extraschedular 
evaluation, it also determined that his sacrum/coccyx 
disability did not interfere in his ability to work.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The sacrum/coccyx injury has not required frequent, much less 
any inpatient care.  The veteran has been gainfully employed 
by the SSA and no interference in his ability to perform his 
desk job in an office has been complained of or reported.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
sacrum/coccyx injury.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
sacrum/coccyx injury is denied.

Entitlement to a 10 percent evaluation for anterior wedging 
at L1 is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

